Exhibit 10.9




CONSULTANT AGREEMENT




This CONSULTANT AGREEMENT (the “Agreement”) is by and between Lin Austin or
company to be created in the future, a consultant residing at 18050 Avenida
Bosque, Murrieta, California 92562 ("Executive") and Green Automotive Company, a
corporation registered in Nevada (the “Company”), effective April, 8th, 2014,
the date the Services (as defined below) were first provided by Executive (the
“Effective Date).




WHEREAS, Executive has over 48 years of experience in the automotive industry,
and in business management; and,




WHEREAS, the Company wishes to employ Executive in the capacity of Head of
Administration, Project Management and Compliance, Blackhawk. The duties of the
Executive, among others, shall include the performance of all of the duties
typical of the office held as described in the bylaws of the Company and such
other duties and projects as may be assigned by the Company or the Board of
Directors, more fully described below.




NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Company and
Executive agree as follows:




1.

Engagement




The Company hereby engages Executive to provide his services as full time Head
of Administration, Project Management and Compliance for the Blackhawk
subsidiary of Green Automotive Company. In this role he will be expected to
ensure the profitable development of the global business through the review,
revision and implementation of those procedures required to ensure all
administration in the company is carried out in a professional and compliant
manner; improvement of existing business through leading the implementation of
better processes (e.g. ISO 9001); the creation and deployment of new
technologies with an emphasis on productivity improvement and emission
reduction; Focus on Health and Safety with a goal to reach and maintain zero
recordable incidents; the development of measures to record and improve
productivity and quality in line with group and customers requirements; the
participation in all efforts to assist in fund raising and the overall goal to
increase the GAC share price and reach the next level of listing within 2 years;
support and work with the Group CFO on all and any projects and programs that
may assist the overall performance of the business or other parts of the group.
 Executive's duties may be reasonably modified at the Company's discretion from
time to time. Executive shall devote his entire productive time, ability and
attention to the business of the Company and shall perform all duties in a
professional, ethical and businesslike manner, the Executives duties are
referred to herein as the “Services”).




2.

Compensation




Compensation to Executive for the Services provided pursuant to this Agreement
shall consist of the following:




A.

Annual Compensation.  As compensation for the Services, the Company will provide
remuneration of $100,000 per year in 2014. In the event that the management of
BMI entities determine that there is insufficient funding in the company to pay
the full salary entitlement, management may draw a lower salary and accrue the
balance. Any accrued amount can be converted at year end into stock at a fifty
percent discount to the trading price at the point of conversion or taken as
cash when management determines the company can afford it. Annual remuneration
will be reviewed between Company and Executive in January of each year and may
be increased based on the results of the business.




B.

Bonus. The Executive will be entitled to earn a cash bonus based on the
operating profit targets as defined in Appendix A. The Executive will have the
option to convert the cash bonus to stock at a 50% discount to the closing price
on the day the bonus is awarded.














--------------------------------------------------------------------------------



C.

Earn Out.  The Executive will be entitled to receive an additional issue of
common stock in GAC as a consequences of the BMI entities reaching or exceeding
pre-defined sales targets for the years 2014, 2015 and 2016 as defined in
Appendix B.




D.

Other. Compensation may be agreed upon from time to time based on the
performance of the business and the attainment of results beyond those
forecasted or anticipated by GAC. This is likely to be in the form of Options in
the company’s stock




3.

Term of Engagement.




This Agreement shall have a term of Three (3) years (the “Term of Services”)
and, at the end of this period will automatically be renewed for a further 3
year period which will roll over after each term thereafter subject to paragraph
8 below, and may terminate earlier if (a) Executive’s resignation by written
notice as set forth in paragraph 8 below, or (b) removal of Executive by action
of the Company’s Board of Directors for Cause (the “Service Termination Date”).




4.

Time Obligation




Executive shall devote not less than Forty (40) hours per week, as the Company
deems necessary, from day-to-day or week-to-week, excluding attending properly
noticed meetings of the Company’s Board of Directors if Executive is a member of
the Company’s Board or a Board of Directors of one of the Company’s
subsidiaries. The Company shall pay or timely reimburse Executive for any and
all expenses of travel, lodging and other costs related to such Board meetings
or any other travel by Executive as directed by the Company or its respective
Board of Directors subject to the company’s expenses procedure a copy of which
is attached to this agreement as Appendix C.  All international travel requires
pre-authorization by a Board member.




5.

Indemnification




Executive shall not be liable to the Company or any of its shareholders, and the
Company shall indemnify and hold Executive harmless from and against all
demands, claims, actions, losses, damages, liabilities, costs and expenses,
including without limitation, interest, penalties and attorneys' fees and
expenses asserted against or imposed or incurred by him, and to pay related
attorney’s fees incurred by Executive by reason of or resulting from litigation
to which Executive is named a party defendant relating in any way to any action
by Executive, or omission, in the course of or connected with rendering the
Services, including but not limited to losses that may be sustained in any
corporate act undertaken by the Company as a result of advice provided by
Executive (“Indemnification”). This covenant is provided by the Company as an
inducement for Executive to enter into this Agreement. Excluded from
Indemnification under this Agreement is the Executive’s willful acts or
omissions which may give cause to bring suit against the Company’s Board of
Directors for breach of fiduciary duty or fraud, or such other action that may
be against public policy for the Company to waive, release or indemnify against.




6.

Costs and Expenses




All third party and out-of-pocket expenses incurred by Executive in the
performance of the Services shall be paid by the Company, or if paid by
Executive on behalf of the Company then reimbursed by the Company. Reimbursement
of costs and expenses shall be made within 15 days following the end of the
Month in which the expenses were incurred; provided, however, that the Company
must approve in advance all such expenses in the aggregate in excess of $500 in
any one (1) month. All expenses claims must follow the company’s policies and
procedures for Expenses a copy of which is attached as Appendix C




7.

Place of Services




Unless otherwise mutually agreed by Executive and the Company, the Services
provided by Executive hereunder will be performed at the offices of the Company
or its respective subsidiary, or, at such other location as may be required, in
the Company’s sole discretion, to perform the Services.








 



















--------------------------------------------------------------------------------




8.

Termination




This Agreement will terminate as described in clause (3) above or hereof upon
the earlier of (a) thirty (30) days following receipt by Executive of written
notice by the Company to Executive to terminate this Agreement for Cause, or (b)
thirty (30) days following receipt by the Company of written notice by Executive
to terminate this Agreement, for any reason. For the purpose of this Agreement
the term “Cause” shall mean:




A)

As to Executive:




i)

Executive is unable to provide the Services as set forth herein for thirty (30)
consecutive business days because of illness, accident, or other incapacity;

ii)

Executive willfully breaches or neglects the duties reasonably requested by a
majority of the members of the Company’s Board of Directors; or




iii)

Executive breaches a material term of this Agreement; or




iv)

Executive is convicted of or enters a plea of guilty or nolo contendere to a
felony or misdemeanor involving fraud, embezzlement, theft or dishonesty or
other criminal conduct.




B)

As to the Company:




i)

If the Company breaches this Agreement or fails to (1) make any payments to
Executive of the Annual Compensation as set forth in Paragraph 2, or any other
fees as required pursuant to this Agreement, (2) issue the Bonus to Executive as
set forth herein, or (3) provide reasonable information requested by Executive
in the course of providing the Services; or




ii)

If the Company ceases business,




iii)

At the option of the Executive, if the Company sells a controlling interest to a
third party, or agree to a consolidation or merger of itself with or into
another corporation, or sells substantially all of its assets to another
corporation, entity or individual; or




iv)

If the Company has a receiver appointed for its business or assets, or otherwise
becomes insolvent or unable to timely satisfy its obligations in the ordinary
course of business, or if either the Company makes a general assignment for the
benefit of creditors, has instituted against it any bankruptcy proceeding for
reorganization for rearrangement of its financial affairs, files a petition in a
court of bankruptcy, or is adjudicated a bankrupt; or




v)

If any of the disclosures made by the Company herein, or subsequent hereto, are
determined to be materially false or misleading.




In the event this Agreement is terminated prior to the expiration of the Term of
Service by the Company:




For Cause, the Company agrees to pay in cash any remuneration outstanding and in
addition to pay any bonus due to the Executive. In addition to pay all expenses
due;




Without Cause, the Company agrees to pay in cash the balance of the term of the
agreement, which shall be a maximum of 3 years compensation. To issue all shares
or grant options to the Executive as determined by the reward structure herein
defined. To pay all and any expenses due.














--------------------------------------------------------------------------------




9.

Representations and Warranties of the Company




The Company represents and warrants to Executive that:




A)

Corporate Existence.  The Company is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Nevada and
California, with power to own property and carry on its business as it is now
being conducted.




B)

No Conflict.  This Agreement has been duly executed by the Company and the
execution and performance of this Agreement will not violate, or result in a
breach of, or constitute a default in any agreement, instrument, judgment,
decree or order to which the Company is a party or to which the Company is
subject, nor will such execution and performance constitute a violation or
conflict of any fiduciary duty to which the Company is subject.




C)

Full Disclosure.  The information concerning the Company provided to Executive
pursuant to this Agreement is, to the best of the Company's knowledge and
belief, complete and accurate in all material respects and does not contain any
untrue statement of a material fact or omit to state a material fact required to
make the statements made, in light of the circumstances under which they were
made, not misleading. Further, information as to the Company’s financial
condition, historical share prices and trading volume, and corporate history can
be found at www.otcmarkets.com.




D)

Date of Representations and Warranties.  Each of the representations and
warranties of the Company set forth in this Agreement is true and correct at and
as of the date of execution of this Agreement.




10.

Miscellaneous




A)

Authority.  Executive and those executing this Agreement on behalf of the
Company represent that they are duly authorized to do so, and that each has
taken all requisite action required by law or otherwise to properly allow such
signatories to execute this Agreement.




B)

Subsequent Events.  Executive and the Company each agree to notify the other
parties if, subsequent to the date of this Agreement, one of the parties incurs
obligations which could compromise its efforts and obligations under this
Agreement.




C)

Amendment.  This Agreement may be amended or modified at any time and in any
manner only by an instrument in writing executed by the parties hereto.




D)

Further Actions and Assurances.  At any time and from time to time, each party
hereto agrees, at its expense, to take such action and to execute and deliver
documents as may be reasonably requested or necessary to effectuate the purposes
of this Agreement.




E)

Waiver.  Any failure of any party to this Agreement to comply with any of its
obligations, agreements, or conditions hereunder may be waived in writing by the
party to whom such compliance is owed. The failure of any party to this
Agreement to enforce at any time any of the provisions of this Agreement shall
in no way be construed to be a waiver of any such provision or a waiver of the
right of such party thereafter to enforce each and every such provision.  No
waiver of any breach of or non-compliance with this Agreement shall be held to
be a waiver of any other or subsequent breach or non-compliance.




F)

Assignment.  Neither this Agreement nor any right created by it shall be
assignable by any party hereto without the prior written consent of the other
parties.











 



















--------------------------------------------------------------------------------




G)

Notices.  Any notice or other communication required or permitted by this
Agreement must be in writing and shall be deemed to be properly given when
delivered in person to an officer of the other party when deposited for
transmittal by certified or registered mail, postage prepaid, or when sent by
facsimile, “email” or other electronic transmission with proof of delivery,
addressed as follows:




To the Company:

Green Automotive Company.




With Copy To:

Green Automotive Company

5495 Wilson Street

Riverside CA

Telephone: 1.800.863.9098

Email: info@thegreenautomotivecompany.com




To Executive:

Lin Austin or Company

18050 Avenida Bosque, Murrieta, CA 92562

Telephone: 1.949.303.6254

Private email: dr.lin60@yahoo.com




or to such other person or address designated in writing subsequent to the date
hereof by the Company or Executive to receive notices.




H)

Headings.  The sections and subsection headings in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.




I)

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of California, applicable to the performance and
enforcement of contracts made within such state, without giving effect to the
law of conflicts of laws applied thereby.  In the event that any dispute shall
occur between the parties arising out of or resulting from the construction,
interpretation, enforcement or any other aspect of this Agreement, the parties
hereby agree to accept the exclusive jurisdiction of the Courts of the State of
California.  In the event either party shall be forced to bring any legal action
to protect or defend its rights hereunder, then the prevailing party in such
proceeding shall be entitled to reimbursement from the non-prevailing party of
all fees, costs and other expenses (including, without limitation, the actual
expenses of its attorneys) in bringing or defending against such action.




J)

Termination of Any Prior Agreements.  Effective the date hereof all rights of
the Company and Executive related to any other agreement entered into between
the Company and Executive prior to the Effective Date hereof, whether written or
oral, is hereby terminated.




K)

Time is of the Essence.  Time is of the essence of this Agreement and of each
and every provision hereof.




L)

Binding Effect.  This Agreement shall be binding upon the parties hereto and
inure to the benefit of the parties, their respective heirs, administrators,
executors, successors, and assigns.




M)

Entire Agreement.  This Agreement contains the entire agreement between the
parties hereto and supersedes any and all prior agreements, arrangements, or
understandings between the parties relating to the subject matter of this
Agreement. No oral understandings, statements, promises, or inducements contrary
to the terms of this Agreement exist.  No representations, warranties,
covenants, or conditions, express or implied, other than as set forth herein,
have been made by any party.




N)

Severability.  If any part of this Agreement is deemed to be unenforceable the
balance of the Agreement shall remain in full force and effect.














--------------------------------------------------------------------------------




O)

Counterparts: Facsimile. An original of this Agreement may be executed
simultaneously in three or more executed facsimile, telecopy or other electronic
reproductive counterparts, each of which shall be deemed an original, or
facsimile, telecopy or other electronic reproductive counterparts, shall
constitute one and the same instrument, and delivery of such shall be considered
valid, binding and effective for all purposes.  At the request of any party
hereto, all parties agree to execute an original of this instrument as well as
any facsimile, telecopy or other reproduction hereof.




P)

Consolidation or Merger.  Subject to the provisions hereof, in the event of a
sale of the stock, or substantially all of the stock of the Company, or
consolidation or merger of the Company with or into another corporation or
entity, or the sale of substantially all of the operating assets of the Company
to another corporation, entity or individual, the Company’s rights and
obligations under this Agreement to its successor-in-interest shall be deemed to
have acquired and assumed by such successor-in-interest; provided, however, that
in no event shall the duties and services of Executive  provided for herein, or
the responsibilities, authority or powers commensurate therewith, change in any
material respect as a result of such sale of stock, consolidation, merger or
sale of assets.




Q)

In the Event of Death.

 In the event of death of an executive, all compensation, including salary,
earn-outs and cash bonus shall be paid in full to the executive’s estate.




IN WITNESS WHEREOF, the parties have executed this Agreement effective the date
first written above.




The "Executive"

 

The "Company"

 

 

 

Green Automotive Company.

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

Name: Lin Austin

 

 

Name: Ian Hobday

 

 

 

 

Title:  CEO












































 



















--------------------------------------------------------------------------------




Appendix “A”




The Cash Bonus




The Executive will be entitled to a cash bonus paid quarterly in arrears, based
on the profitability of the Blackhawk businesses. Profitability will be
determined by the Net Operating Profit as declared in the accounts of Blackhawk
prior to consolidation at the end of each quarter.




Net Operating Profits shall be the amount of money that the Blackhawk
businesses’ have earned after the cost of goods sold and operating expenses have
been deducted. However, all GAC operating expenses that are outside the control
of the 4 senior executives will not be deducted; including but not limited to
expenses such as GAC’s senior management




The Executive will be entitled to a cash bonus based on the profitability of the
Blackhawk businesses as determined




The bonus calculation creates a “fund” which is divided equally between the 4
senior executives (or more, or less, as determined from time to time by the
Board of GAC).




The executives each have the option to convert the cash bonus to stock in GAC at
a 50% discount to the share price at close on the day the bonus award is made




Bonus pool calculation:




Net Operating Profit of all Blackhawk entities x 20% = Gross pool to be divided
by number of executives




Example: Profit = $700,000 x 20% = $140,000 / 4 = $35,000 per executive
(assuming 4 executives)



































--------------------------------------------------------------------------------




Appendix “B”




Earn Out Provision




The Senior Management of Blackhawk will be entitled to receive, and divide up
equally amongst them, up to an additional One Million Five Hundred Thousand
Dollars’ worth of restricted common stock in GAC at the end of 3 years, as a
result of the BMI entities reaching or exceeding pre-defined operating profit
target of $377,761 for the year ended 2016. The target is defined below:




Target Dates

 

Net Operating Profit Goals

 

Maximum Annual Earn-out

 

 

 

 

 

December 31, 2016

 

$377,761

 

$1,500,000 worth of GACR Shares




The 2016 year end operating profit target is based off the following annual
goals:




Target Dates

 

Net Operating Profit Goals

 

 

 

 

 

 

 

December 31, 2014

 

$312,199

 

 

December 31, 2015

 

$343,149

 

 

December 31, 2016

 

$377,761

 

 




Net Operating Profits shall be the amount of money that the Blackhawk
businesses’ have earned after the cost of goods sold and operating expenses have
been deducted. However, all GAC operating expenses that are outside the control
of the 4 senior executives will not be deducted; including but not limited to
expenses such as GAC central management costs.




The Earn-out calculation creates a “fund” which is divided equally between the 4
senior executives (or more, or less, as determined from time to time). The fund
will receive a maximum of $1,500,000 worth of shares after 3 years based on the
percentage of the annual Net Operating Profit Goal met.




Earn-out pool calculation:




100% or more of  Net Operating Goal = 100% of maximum Earn-out




80% of  Net Operating Goal = 80% of maximum Earn-out




In order to receive the Earn Out payment, the executive must continue to be
employed by Blackhawk or another part of the GAC group




STRETCH TARGET EARN OUT




In addition there will be a stretch target goal that will be calculated at the
end of the three (3) years. This additional target will add potentially another
$2,000,000 worth of GACR shares into the “fund” to be divided between the 4
senior executives (or more, or less, as determined from time to time.)  




Target Dates

 

Net Operating Profit Goals

 

Stretch Earn-Out

 

 

 

 

 

January 1, 2014 to December 31, 2016

 

$1,500,000

 

$2,000,000 worth of GACR Shares























 



















--------------------------------------------------------------------------------




Appendix “C”




Expenses procedure and forms GAC Group




Attached or sent with this Consultant Agreement are the expenses procedures and
applicable expenses forms for the GAC group















